Order entered September 21, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00565-CR
                                No. 05-21-00566-CR

                         HENRY LEE CAREY, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 1
                             Dallas County, Texas
              Trial Court Cause Nos. F19-55133-H & F19-10416-H

                                       ORDER

      Although the clerk’s records in the above appeals were filed August 5, 2021,

appellate counsel Christian Souza filed a “motion to supplement the record on

appeal and hold briefing schedule in abeyance” asking for supplemental clerk’s

records with file-stamped and complete copies of the “Notice of State’s Intention

to Enhance the Range of Punishment” filed in each case. We ordered the district

clerk to file supplemental clerk’s records or written verification that the documents

appellant seeks to have filed do not exist. To date, the district clerk is still working
on locating such copies. In the meantime, Mr. Souza has filed a motion to

withdraw as appellate counsel, citing an apparent conflict of interest.

      In light of the above, we ORDER the trial court to hold a hearing to

determine the following:

       •     The trial court shall first determine whether appellant desires to
prosecute these appeals. If the trial court determines that appellant does not desire
to prosecute the appeals, it shall make a finding to that effect.

      •     If appellant desires to prosecute these appeals, the trial court shall then
appoint appellate counsel to represent appellant and cause a copy of the
appointment to be filed with this Court.

      •      The trial court shall determine whether the documents entitled “Notice
of State’s Intention to Enhance the Range of Punishment” were filed and if so,
whether file-stamped copies with complete headers exist. If they do exist, the trial
court shall cause the district clerk to file a supplemental clerk’s record in each
appeal with a file-stamped copy.

      •      If the “Notice of State’s Intention to Enhance the Range of
Punishment” documents were filed but no copies of file-stamped complete-header
documents exist, the trial court shall determine if the parties can agree on copies
that accurately duplicate the originals and if so, cause the same to be filed in
supplemental clerk’s records.

      We ORDER the Dallas County District Clerk to transmit a record

containing the trial court’s written findings of fact, if any, the trial court’s orders

and/or appointments, and any supporting documentation to this Court within

THIRTY DAYS of the date of this order.
      We DIRECT the Clerk to send copies of this order to the Honorable Tina

Clinton, Presiding Judge, Criminal District Court No. 1; Dallas County District

Clerk Felicia Pitre; and counsel for all parties.

      We ABATE these appeals to allow the trial court to comply with this order.

The appeals shall be reinstated when the findings and appointments are received or

when the Court determine it appropriate to do so.



                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE